Citation Nr: 1532042	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-28 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Air Force from March 1953 to February 1957 and from January 1958 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2015, the Veteran, his spouse, and his son testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Board granted a motion, filed by the Veteran's representative in December 2013, to advance the Veteran's appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. 
§ 20.900(c) (2014).  Also at the hearing, the undersigned agreed to hold the record open for 60 days to allow for the further submission of evidence.  In May 2015, through a letter from his representative, the Veteran indicated that all necessary evidence had been submitted and asked that the case be decided on the record. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the April 2015 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the circumstances of his service at the U-Tapao Royal Thai Air Force Base in Thailand brought him near the air base perimeter and, as such, herbicide exposure is conceded on a facts-found basis.
 
2.  The Veteran has been diagnosed with Parkinson's disease, which is presumed to be due to exposure to herbicides. 


CONCLUSION OF LAW

The criteria for service connection Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for Parkinson's disease herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations. 

The Veteran is seeking service connection for Parkinson's disease.  Essentially, he asserts that he developed the disease as a result of exposure to herbicides while he served on active duty at the U-Tapao Royal Thai Air Force Base in Thailand. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 and ending on May 7, 1975, or in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area which herbicides are known to have been applied from April 1, 1968, to August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Based on presumed exposure to herbicides, presumptive service connection is provided for certain diseases, to include Parkinson's disease.  See 38 C.F.R. § 3.309(e).

Here, there is no evidence that the Veteran served in the Republic of Vietnam or Korea during the specified periods.  The Veteran instead asserts that he was exposed to herbicides while supporting the conflict in Vietnam at the U-Tapao Royal Thai Air Force Base in Thailand.  The evidence of record documents the Veteran's service at the base.  His personnel records reflect that he left the United States for Thailand in December 1971, and was to remain there for 65 days.  Service treatment records indicate the Veteran underwent drug screening at the Air Force Hospital at the U-Tapao base in January 1972.  

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  As specifically relevant to the basis of the grant of this appeal, if a Veteran served during the Vietnam Era at the U-Tapao Royal Thai Air Force Base near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA has provided that herbicide exposure should be conceded on a direct/facts-found basis.  See M21-1MR IV.ii.2.C.10.q.

The Board notes that the Veteran's initial military occupational specialty (MOS) was boom operator.  The record contains statements from the Veteran and a service member with whom the Veteran served in Thailand indicating that the Veteran's MOS brought him in regular contact with the perimeter of the base.  In addition, the Veteran's spouse and son testified as to this fact before the Board in April 2015.  

Specifically, in March 2011 and April 2011 statements, the Veteran described witnessing chemicals being sprayed around the edge of the flight line at the U-Tapao base.  He described going to his airplane in the morning and noticing the smell of herbicides in the air.

In an October 2013 statement submitted with his substantive appeal, the Veteran indicated that the aircraft on the ground at the U-Tapao base were parked close to the perimeter due to the small size of the base.  He described having to perform preflight tasks on his airplane in preparation for support missions over Vietnam.  The Veteran also submitted a photograph of airplanes parked near a fence.  The caption of the photo indicates that the aircraft in the photograph were KC-135 tankers, and the photograph was of the U-Tapao base, taken in 1972.  The Board notes that the Veteran's service personnel records indicate he flew in KC-135 tankers.

The Veteran also submitted a statement from S.R.L., who also served as a boom operator at the U-Tapao base.  In his statement, S.R.L. explained that the KC-135 aircraft were parked near the perimeter of the base.  He explained that, prior to each mission, the boom operators were required to inspect and prepare the airplanes for the flight. S.R.L. indicated that this meant the boom operators were on the ground and near the perimeter of the base.  He concluded that, as part of his mission while stationed at U-Tapao, the Veteran performed these duties at the perimeter of the base as well. 

In her April 2015 testimony, the Veteran's spouse testified that she had been married to the Veteran for 60 years and that the Veteran had described the types of duties he performed while in Thailand, to include walking along the perimeter fence at the base and performing checks of the exterior parts of the aircraft.

The Veteran's son testified at the hearing that, before he became too ill to properly communicate, his father had explained to him directly and in detail the extent of his duties while at the U-Tapao base.  The Veteran's son indicated that, as a member of the air crew, his father would work along the perimeter of the base when tending to aircraft, which were being prepared for refueling missions over Vietnam.  The Veteran's son indicated that the Veteran was not stationed at any other base in Thailand, nor did he have any post-service exposure to toxic chemicals.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report that his duties took him to the perimeter of the base, and his reports are consistent with the circumstances of his service as a boom operator.  He has been consistent in his statements and there is no explicit evidence to contradict his reports.  The Board finds the statements of his spouse, son, and fellow airman to be credible as they are consistent with each other and the evidence of record.  Moreover, the Board has no reason to doubt the veracity of their statements.  Therefore, the Board finds that the Veteran, his spouse, his son, and his fellow service member have competently and credibly reported that the Veteran's duties on the flight line brought him in contact with the perimeter of the base.  On this evidence, and utilizing the benefit of the doubt doctrine outlined in Gilbert, the Board concedes herbicide exposure on a facts-found basis and consistent with the policy outlined in M21-1MR IV.ii.2.C.10.q.  

Additionally, private treatment records show that the Veteran has been diagnosed with Parkinson's disease.  Thus, the disease has manifested to a compensable degree.  See 38 C.F.R. § 4.124a, Diagnostic Code 8004 (providing a 30 percent minimum rating for a diagnosis of paralysis agitans, or Parkinson's disease).

Therefore, as the Veteran was present in Thailand during the relevant timeframe and under the relevant circumstances, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In addition, he has been shown to have Parkinson's disease which has manifested to a compensable degree, and VA has found that there is a link between herbicide exposure and Parkinson's disease.  As such, service connection for Parkinson's disease is granted.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


